DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been issued in response to amendment filed on 06/23/2021.  Claims 18-19 have been canceled.    Claims 1-17, and 20-22 are pending in this Office Action. Accordingly, this action has been made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 11, 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serjeantson (US 2008/0183710) in view of Marquardt et al. (US 2013/0311438), and further in view of Lee et al. (US 2014/0279584).
With respect to claim 1, Serjeantson discloses a computer, comprising: 

search, using a search query, an articles data store, the articles data store comprising a plurality of artificial intelligence articles generated by an artificial intelligence journalist, to generate a plurality of search results 
(fig. 1, para.[0014], [0042]-[0044], [0046], [0054], [0089]: database 25 (≈ articles data store) comprises print media, radio broadcast summaries, blogs, automated electronic feeds, files/articles, contents such as XTML, XML, JPEG, GIF, TIFF (≈ artificial intelligence articles); and analyzing the data stored in database, generating a report(s) to a user in respond to a query; and client browser for receiving requests for search queries from a user, full text search on the content in the database to have the stories/articles (≈ search results) match query criteria), 
perform an analysis on the plurality of search results, and generate a report based on the analysis
(fig. 7, para.[0089]-[0092], [0160]: data in the database 25 can be searched by full-text search on content, date, categories, attributes of the stories, e.g. headlines, summaries, publication, etc. are gathered as search results from database for analyzing, analysis module 35 runs and generates a .
 Serjeantson discloses the articles such as print media, radio broadcast summaries, blogs, automated feeds, files/articles, contents such as XTML, XML, JPEG, GIF, TIFF (para.[0014], [0042], [0046]).  The automated feeds are considered the artificial intelligence articles because definition of “automatic” is of a process without human control or direct.  The XTML, XML, JPEG, GIF, TIFF are all computer generated files. Thus, Serjeantson discloses the plurality of artificial intelligence articles generated by an artificial intelligence journalist. 
Supporting for Serjeantson, Marquardt discloses the artificial intelligence articles generated by an artificial intelligence journalist
(Marquardt: (fig.4-6, para.[0109], [0111]: each row in table 600 (≈ artificial intelligence article) correspond to the raw data record datastore 400, lexicon 500 can be used to generate table 600 without human help).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Marquardt 's teachings into Serjeantson's teaching to build a data structure represent the raw data, the data structure can be used separately from the raw data for response to the queries as suggested by Marquardt (See abstract).
Serjeantson and Marquardt does not disclose the report comprises a new discovery index displaying a number of new discoveries for a particular time period.
(Lee: para.[0048]: presenting graphs number of granted patent and number of filed patent applications over a predetermined period of time).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Lee's teachings into Serjeantson's teaching to search for variety of information related to patent documents as suggested by Lee (See abstract).
Claim 2 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Serjeantson teaches the articles data store further comprises a plurality of human articles (para.[0042]-[0044]: articles/files such as blogs provided by user).  
Claim 3 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Serjeantson teaches the computer-executable instructions to perform an analysis comprises computer-executable instructions to perform a macro analysis of the search results using one or more filters to filter out one or more results of the plurality of search results (para.[0091]).  
Claim 4 is rejected for the reasons set forth hereinabove for claim 3 and furthermore Serjeantson teaches the computer-executable instructions to perform an analysis further comprises computer-executable instructions to perform a micro analysis using one or more keywords to remove unwanted content (para.[0057]).  
Claim 5 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Serjeantson teaches computer-executable instructions that cause the (para.[0091]-[0092],[0103]).  
Claim 6 is rejected for the reasons set forth hereinabove for claim 5 and furthermore Serjeantson teaches computer-executable instructions that cause the computer to separate the report into the one or more chapter titles (para.[0091]-[0092],[0103]).  
Claim 7 is rejected for the reasons set forth hereinabove for claim 5 and furthermore Serjeantson teaches the one or more chapter titles are one or more topics associated with the plurality of search results (para.[0118]-[0119]).  
Claim 8 is rejected for the reasons set forth hereinabove for claim 7 and furthermore Serjeantson teaches a topic of the one or more topics comprises a grouping of keywords associated with a particular subject, whereby the subject is the topic (para.[0118]-[0119]).  
Claim 11 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Serjeantson teaches computer-executable instructions that cause the computer to: determine a plurality of metrics relating to the plurality of search results; and output a visualization using the plurality of metrics (para.[0142], [0151], [0170]).  
With respect to claim 20, Serjeantson discloses a computer-readable medium having computer-executable instructions thereupon that, when executed by a computer, cause the computer to: execute an article analyzer that 

(fig.7, para.[0090]-[0097]: upon receiving a request from a user for a query/analysis, the database 25 is searched according to the query and send result back to client browser for displaying article and profile data, and building/generating report using general coverage, advertising rate, broadcast documents…, wherein the general coverage is the quantitative measurement for measuring (≈ metric) both total coverage and the total amount of articles over a date range, the general advertising rate measures (≈ metric)the total advertising equivalency of articles, para.[0042]-[0044], [0046], [0054],: database 25 comprises files/articles uploaded from client browser e.g. user’s personal computer and a media content provider’s server, wherein the file/articles comprises scanned image files such as JPEG, GIF, TIFF (≈ ≈ artificial intelligence article)), 
performs a macro analysis on the plurality of search results using one or more filters to filter out one or more results of the plurality of search results
(para.[0091]: removing articles in the profile), 
performs a micro analysis on the plurality of search results using one or more keywords to remove unwanted content
, and 
generates a report based on the analysis; execute an article visualizer that outputs a visualization using the plurality of metrics
(para.[0091]-[0097]: generating report using general coverage having the quantitative measurement for measuring (≈ metric) both total coverage and the total amount of articles over a date range, the general advertising rate measures (≈ metric)the total advertising equivalency of articles). 
 Serjeantson discloses the articles such as print media, radio broadcast summaries, blogs, automated feeds, files/articles, contents such as XTML, XML, JPEG, GIF, TIFF (para.[0014], [0042], [0046]).  The automated feeds are considered the artificial intelligence articles because definition of “automatic” is of a process without human control or direct.  The XTML, XML, JPEG, GIF, TIFF are all computer generated files. Thus, Serjeantson discloses the plurality of artificial intelligence articles generated by an artificial intelligence journalist. 
Supporting for Serjeantson, Marquardt discloses the artificial intelligence articles generated by an artificial intelligence journalist
(Marquardt: (fig.4-6, para.[0109], [0111]: each row in table 600 (≈ artificial intelligence article) correspond to the raw data record datastore 400, lexicon 500 can be used to generate table 600 without human help).

Serjeantson and Marquardt does not disclose the report comprises a new discovery index displaying a number of new discoveries for a particular time period.
Lee discloses the report comprises a new discovery index displaying a number of new discoveries for a particular time period (Lee: para.[0048]: presenting graphs number of granted patent and number of filed patent applications over a predetermined period of time).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Lee's teachings into Serjeantson's teaching to search for variety of information related to patent docments as suggested by Lee (See abstract).
Claim 21 is rejected for the reasons set forth hereinabove for claim 20 and furthermore Serjeantson teaches computer- executable instructions thereupon that, when executed by a computer, cause the computer to receive a search query (para.[0089]).  
Claim 22 is rejected for the reasons set forth hereinabove for claim 20 and furthermore Serjeantson teaches the articles data store further comprises a plurality of human articles (para.[0042]-[0044]: articles/files provided by user). Lee&Haye5N041-0015USC1  


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Serjeantson (US 2008/0183710) in view of Marquardt et al. (US 2013/0311438) , and further in view of Lee et al. (US 2014/0279584), and further in view of Harless (US 2013/0018895).
Claim 9 is rejected for the reasons set forth hereinabove for claim 8 and furthermore Serjeantson teaches the grouping of keywords is generated by: parsing the article into phrases to generate a searchable record of the phrases in a table; and sorting the table (para.[0042], [0071]).  
However, Serjeantson does not disclose removing non-alphabetic and non-numeric characters from an article.
Harless discloses removing non-alphabetic and non-numeric characters from an article (para.[0083]). 
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Harless' s teachings into Serjeantson' s teaching to remove special characters and words in black list from text string to understanding the meaning of a free speech inquiry, and to find the matched content using the text string, as suggested by Harless (See para.[006],[0077]-[0078], [0082]-[0083]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Serjeantson (US 2008/0183710) in view of Marquardt et al. (US 2013/0311438) , and further in view of Lee et al. (US 2014/0279584), and further in view of Whikehart et al. (US 2012/0129476).
Claim 10 is rejected for the reasons set forth hereinabove for claim 1.  However, Serjeantson only discloses the artificial intelligence articles and human articles. Serjeantson does not disclose the computer to receive an Al/human requirement input identifying a ratio of artificial intelligence articles to human articles provided in the plurality of search results.
Whikehart teaches the computer to receive an Al/human requirement input identifying a ratio of a type of contents to another type of contents provided in the plurality of search results (para.[0010], [0036]: using slider to select percentage of content types: from terrestrial broadcast radio  and from an Internet data signal).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Whikehart' s teachings into Serjeantson' s teaching to allow user define the percentage of audio content output using the terrestrial radio signal to the audio content output using the internet data as suggested by Whikehart (See abstract, para.[0036]).

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Serjeantson (US 2008/0183710) in view of Marquardt et al. (US 2013/0311438), , and further in view of Lee et al. (US 2014/0279584) and further in view of Lui et al. (US 2003/0101163).
With respect to claim 12, Serjeantson discloses a method, comprising: 
Lee&Hayes3N041-0015USC1receiving a search query
; 
searching an articles data store using the search query to generate the plurality of search results, the articles data store comprising the plurality of artificial intelligence articles
(fig. 1, para.[0014], [0042]-[0044], [0046], [0054], [0089]: database 25 (≈ articles data store) comprises print media, radio broadcast summaries, blogs, automated electronic feeds, files/articles, contents such as XTML, XML, JPEG, GIF, TIFF (≈ artificial intelligence articles); and analyzing the data stored in database, generating a report(s) to a user in respond to a query; and client browser for receiving requests for search queries from a user, full text search on the content in the database to have the stories/articles (≈ search results) match query criteria); 
performing a macro analysis on the plurality of search results using one or more filters to filter out one or more results of the plurality of search results
(fig. 7, para.[0089]-[0092], [0160]: data in the database 25 can be searched by full-text search on content, date, categories, attributes of the stories, e.g. headlines, summaries, publication, etc. are gathered as search results from database for analyzing, analysis module 35 runs and generates a reports such as tone of the article and the graph of tone (fig.22), removing articles in the profile); 

(para.[0057]: stripping out unwanted data including unwanted character, tags ,words, …); and 
generating a report based on the analysis
(para.[0091]-[0097]: generating report using general coverage having the quantitative measurement for measuring both total coverage and the total amount of articles over a date range, the general advertising rate measures the total advertising equivalency of articles). 
 Serjeantson discloses the articles such as print media, radio broadcast summaries, blogs, automated feeds, files/articles, contents such as XTML, XML, JPEG, GIF, TIFF (para.[0014], [0042], [0046]).  The automated feeds are considered the artificial intelligence articles because definition of “automatic” is of a process without human control or direct.  The XTML, XML, JPEG, GIF, TIFF are all computer generated files. Thus, Serjeantson discloses the plurality of artificial intelligence articles generated by an artificial intelligence journalist. 
Supporting for Serjeantson, Marquardt discloses the artificial intelligence articles generated by an artificial intelligence journalist
(Marquardt: (fig.4-6, para.[0109], [0111]: each row in table 600 (≈ artificial intelligence article) correspond to the raw data record datastore 400, lexicon 500 can be used to generate table 600 without human help).

However, Serjeantson does not disclose other limitations in claim.
	Marquardt teaches:
generating a plurality of artificial intelligence articles, wherein each of the plurality of artificial intelligence articles (Marquardt: (fig.4-6, para.[0109], [0111]: each row in table 600 (≈ artificial intelligence article) correspond to the raw data record datastore 400, the lexicon 500 can be used to generate table 600 without human help)are generated by 
receiving raw information
(fig.4, para.[0084], [0086]: raw logs from web server), 
applying a filter to the raw information to generate filtered information 
(fig.4, para.[0091]: filtering “&” and Date field in raw logs), 
adding information to the filtered information to create enhanced information
(fig.4-6, para.[0097], [0109]: providing “City” field name, “Dept” field name, and “Price” field name, and posting values), and 

(fig.4-6, para.[0109], [0111]: each row in table 600 correspond to the raw data record datastore 400, lexicon 500 can be used to project table 600 without retrieving/accessing the raw data records from datastore 400);  
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Marquardt 's teachings into Serjeantson's teaching to build a data structure represent the raw data, the data structure can be used separately from the raw data for response to the queries as suggested by Marquardt (See abstract).
Lui teaches receiving a terms requirement input indicating a percentage of terms in the search query that are required in a plurality of search results
(para.[0008], [0073]: user sets/configures the matching percentage of search terms and terms in the target stream).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Lui's teachings into Serjeantson's teaching to allow user define the matching percentage of the search terms and terns in the target stream which provides less than a match of all terms as suggested by Whikehart (See abstract, para.[0008], [0073]).
Serjeantson and Marquardt does not disclose the report comprises a new discovery index displaying a number of new discoveries for a particular time period.
(Lee: para.[0048]: presenting graphs number of granted patent and number of filed patent applications over a predetermined period of time).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Lee's teachings into Serjeantson's teaching to search for variety of information related to patent docments as suggested by Lee (See abstract).
Claim 13 is rejected for the reasons set forth hereinabove for claim 12 and furthermore Serjeantson teaches the articles data store further comprises a plurality of human articles (para.[0042]-[0044]: articles/files provided by user).  
Claim 14 is rejected for the reasons set forth hereinabove for claim 12 and furthermore Serjeantson teaches determining one or more chapter titles for the report (para.[0091]-[0092],[0103]).  
Claim 15 is rejected for the reasons set forth hereinabove for claim 14 and furthermore Serjeantson teaches separating the report into the one or more chapter titles (para.[0091]-[0092],[0103]).  
Claim 16 is rejected for the reasons set forth hereinabove for claim 15 and furthermore Serjeantson teaches the one or more chapter titles are one or more topics associated with the plurality of search results (para.[0118]-[0119]).  
Claim 17 is rejected for the reasons set forth hereinabove for claim 16 and furthermore Serjeantson teaches a topic of the one or more topics comprises a grouping (para.[0118]-[0119]).

Response to Argument
Applicant argues that Lee does not disclose the report comprises a new discovery index displaying a number of new discoveries for a particular time period because Lee does not discloses the “discoveries”.  In the specification, applicant defines the new discovery means a person, place, or thing that has been discovered.  Also in figure. 4 depicts the new discovery index.  Lee discloses cumulative line graph of number of grated patents over a predetermined period of time (para.[0048]). Patent is the things that has been discovered/invented.  Thus, Lee discloses the limitation.

Accordingly, examiner strongly believes that a prima facie case has been clearly establish with respect to the prior art rejection of the instant claims, given their broadest reasonable interpretation. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093.  The examiner can normally be reached on Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




09/27/2021

/THU NGUYET T LE/Primary Examiner, Art Unit 2162